FILED
                            NOT FOR PUBLICATION
                                                                               AUG 27 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GANG LI,                                         No.    18-70083

              Petitioner,                        Agency No. A201-001-273

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted August 13, 2020**
                              San Francisco, California

Before: HAWKINS and CHRISTEN, Circuit Judges, and GRITZNER,*** District
Judge.

      Gang Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ decision dismissing his appeal from the Immigration Judge’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, sitting by designation.
order denying asylum, withholding of removal, and relief under the Convention

Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny

the petition.1

       Substantial evidence supports the IJ’s adverse credibility determination. Ren

v. Holder, 648 F.3d 1079, 1085 (9th Cir. 2011). The IJ found that Li’s credibility

was undermined because he omitted key details in his initial declaration that he later

included in his oral testimony. See Silva-Pereira v. Lynch, 827 F.3d 1176, 1185

(9th Cir. 2016). Central to the IJ’s credibility finding, which the BIA affirmed, was

that Li’s testimony also added new allegations that “substantially change[d] the

nature of his claim.” See id. His declaration stated that a family planning

committee official requested that his wife have an IUD placed, but he then testified

that they were offered the choice between sterilization or an IUD and that the police

later threatened him with sterilization if he had a second child. Additionally, Li’s

testimony enhanced the details of his release from detention. His declaration stated

only that he “was released,” but he testified that his uncle used communist party

connections and bribery to secure his release. He further testified that his release

was conditioned on his reporting to the police monthly, performing cleaning chores,



       1
        Because the parties are familiar with the facts, we recite only those facts
necessary to decide the petition.
                                           2
and promising not to have a second child; and that he was later fired after his

employer received phone calls from the police informing them of his “conflict.” Li

omitted all of these details from his declaration. The BIA agreed with the IJ that

Li’s explanations for excluding these “core” allegations—namely, his worry about

making the declaration “too long,” his failure to realize the importance of these

details, and his decision to include only “the things which [he] thought [were]

true”—were unsatisfactory. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir.

2011) (“Major inconsistencies on issues material to the alien’s claim of persecution

constitute substantial evidence supporting an adverse credibility determination.”).

Here, Li failed to show that the record compelled a contrary conclusion. See id. at

1087–88.

         In light of the agency’s adverse credibility determination, Li failed to meet

his burden of establishing eligibility for asylum, withholding of removal, and

protection under CAT. See Shrestha v. Holder, 590 F.3d 1034, 1048–49 (9th Cir.

2010).



PETITION DENIED.




                                             3